Citation Nr: 0432709	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  97-13 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include manic depression, anxiety, fatigue, general 
adaptation disorder, and an attitude disorder.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from June 1978 to 
September 1980.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 1996 rating decision from the Louisville, 
Kentucky, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied entitlement to service connection for 
anxiety, fatigue, and attitude problems.  

After a June 2002 Board decision denied the claim, the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  Pursuant to a June 2003 joint 
motion of the parties, the Court in June 2003 vacated the 
June 2002 Board decision and remanded the appeal to the Board 
for readjudication consistent with the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

The VA has a duty to obtain or confirm the unavailability of 
the veteran's Social Security Disability (SSD) records 
because the veteran has reported receiving SSD benefits for 
bipolar disorder.  At the February 2001 travel Board hearing, 
the veteran reported that he had been receiving SSD income.  
38 U.S.C.A. § 5103A (West 2002); Murincsak v. Derwinski, 
2 Vet. App. 363, 370 (1992).  This duty is neither optional 
nor discretionary.  See Littke v. Derwinski, 1 Vet. App. 90, 
92 (1990).  Full compliance with the duty to assist includes 
VA's assistance in obtaining relevant records when the 
veteran has provided concrete data as to time, place and 
identity of the health care provider.  Olson v. Principi, 
3 Vet. App. 480, 483 (1992).  Whenever the VA attempts to 
obtain records from a Federal department or agency, the 
efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A.  

A remand would also allow the RO the opportunity to inform 
the veteran of the evidence that is necessary to substantiate 
the claim, request the veteran to provide any evidence in his 
possession which might be relevant to his claim, and advise 
the veteran which evidence he is to provide and which 
evidence the VA will attempt to obtain for him.  See 
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1348 
(Fed. Cir. 2003).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claim, the case 
is remanded to the RO for the following development:  

1.  The veteran's SSD records, including 
related medical records should be 
requested and obtained from the Social 
Security Administration.  Failures to 
respond or negative replies should be 
noted in writing and associated with the 
claims folder.  If the veteran's SSD 
records can't be obtained, inform the 
veteran of the records that could not be 
obtained, including the efforts that were 
made to obtain them, and inform him that 
his appeal will be decided without these 
records unless he is able to present 
them.  Allow the veteran an appropriate 
period of time within which to respond.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, 16 Vet. App. at 187; 
McKnight, 131 F.3d at 1485; Paralyzed 
Veterans of America, 345 F.3d at 1348.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

3.  After undertaking any development 
deemed essential, the issue of 
entitlement to service connection for a 
psychiatric disorder, to include manic 
depression, anxiety, fatigue, general 
adaptation disorder, and an attitude 
disorder, should be readjudicated based 
upon all evidence of record.  All 
pertinent law, Court decisions, and 
regulations should be considered.  If the 
claim remains in denied status, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
adjudicatory actions should follow the 
Court's instructions detailed in 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  A reasonable period of 
time for a response should be afforded.  

4.  Thereafter, if appropriate, the claim 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  







